Earl Warren: No. 1016, Wayne Darnell Bumper, petitioner, versus North Carolina.
Speaker: Mr. Chief Justice --
Earl Warren: Mr. Smith.
Speaker: My gather -- I want to make a motion.
Earl Warren: Oh, yes, very well.
Speaker: I would like to move that Mr. Norman B. Smith of the North Carolina bar be admitted to appear for the petitioner in this case pro hac vice. He is qualified, have experience and ability.
Earl Warren: Your motion is granted, Mr.--
Norman B. Smith: Thank you, Mr. -- Your Honor.
Earl Warren: Mr. Smith.
Norman B. Smith: Mr. Chief Justice, may it please the Court. I represent the petitioner in this case of Bumper versus the State of North Carolina. It comes on writ of certiorari to the Supreme Court of North Carolina. It originated there or came there as a direct appeal from a conviction in one of our superior courts of one of our counties in North Carolina. The petitioner was convicted on October of 1966 on a Capital Bill of rape. The jury recommended mercy, however, and so he was not given the death sentence. He was also convicted in the same proceeding on two indictments of aggravated assault. He was sentenced to serve two-year -- two ten-year sentences, plus a life sentence in the State Prison. The questions which are before the Court are two. One of the questions is almost identical to the one involved in the Witherspoon case. That is namely the constitutionality of the exclusion of jurors who have conscientious scruples against the death penalty, on due process, equal protection and impartial jury grounds. The second question involves a search and seizure matter. The state searched the premises where the defendant live with his grandmother and there seized a riffle, they did so purporting to act under a warrant. At the trial of the petitioner however, the solicitor or prosecuting officer chose to rely solely on what he said was the voluntary consent of the petitioner's grandmother to the seizure of this rifle. Supreme Court of North Carolina affirmed on that ground both of the questions at bar in this Court were presented to the Supreme Court of North Carolina and there's no question about the petitioner's having raised this questions in apt time both at the trial in the appellate levels. Now, the matter involving the first question of the conscientious scruples against the death penalty has been of course very thoroughly and ably explored by counsel in the preceding case. And I would like to reserve most of my time to argue on the search and seizure question but I have a few matters of impression on the conscientious scruples issue which I would like to discuss with the court if the court pleases. Now, to begin with, this case differs from the Witherspoon case in that my client, his trial was permitted to ask plenty of questions to the prospective jurors. The judge himself asked lots of questions. And I think there's only really the case of maybe one or two prospective jurors on the voir dire who were not quite thoroughly gone over on this question of whether they had conscientious scruples against the death penalty. I think quite clearly from the record that the jurors understood what it was and they were asked if they could impose in any case and if they said they could impose it in any case or a proper case, ordinarily the court permitted them to sit on the jury. So, in the Bumper case, we face the question head on and we present the broader question which the Fourth Circuit Court of Appeals in the case of Crawford v. Brown, the four justices who represented the majority position of the court chose to use in setting aside the conviction of Crawford in that case, namely the --
Hugo L. Black: Do you have it all, the question which has been mainly argued in the Illinois case?
Norman B. Smith: Well, sir, it's a different side of the same question. As I understand it, Mr.--
Hugo L. Black: You're talking about the part that it's argued that they should have known further and asked him further questions to bring out clearly that he was not under any circumstances on the death case.
Norman B. Smith: I --
Hugo L. Black: It gets (Inaudible).
Norman B. Smith: Well, there are two -- I guess two subdivisions there. One is whether under any of the circumstances, he would award the death penalty. And two --
Hugo L. Black: Was that asked?
Norman B. Smith: -- whether under any circumstances, you would convict. And yes, sir, I'm -- it appears to me from the record that the defendant was permitted to find out if the jurors would ever give the death penalty.
Hugo L. Black: You don't have to -- have that question then in this case?
Norman B. Smith: No, sir, I do not.
Hugo L. Black: Are you reaching the question of whether that court -- a State has a death sentence it's unconstitutional to qualify the juror in connection with their belief that they are against the death sentence?
Norman B. Smith: Yes, sir. In this respect Your Honor, a second question should be asked. Once they say they have conscientious scruples against the death penalty and will not return a death verdict, they should then be asked, "Can you, under these circumstances, give the state and the defendant a fair trial on the issue of guilt or innocence?" If they will reply on the affirmative on that, that is if they say they can give a fair trial on the primary question at bar, then they should be allowed to sit on the jury.
Potter Stewart: Who imposes the penalty in North Carolina?
Norman B. Smith: Well, it's done by the jury, Your Honor. Incidentally, the U.S. v. Jackson case will probably have rather profound effect on our practice because a guilty plea automatically gives you a license to plead not guilty, risk your life on the jury in its discretion imposes either --
Potter Stewart: And the judge --
Norman B. Smith: -- death or life.
Potter Stewart: If the jury comes in with the death penalty, the judge must impose it?
Norman B. Smith: The judge is bound, yes, Your Honor.
Tom C. Clark: It is -- does a jury have discretion to impose a lesser penalty?
Norman B. Smith: Yes, I think in all -- virtually all of our capital offenses, we have well, four primary -- we have burglary, rape, arson and murder. This is a rape case. I think we have some minor ones which are not used very much, insurrection or something like that. But -- in these cases, I think almost all of them have lesser included offenses. Here, the jury, I think was charged with or 4 or 5 lesser included non-capital offenses.
Potter Stewart: But suppose they come in with the first degree and whatever the felony may be, do they then have an option to give life or death?
Norman B. Smith: Yes, Your Honor.
Potter Stewart: They do. And then they may also bring in a lesser -- a verdict of -- for lesser included offense and then what, impose the term of years?
Norman B. Smith: Well, it's up to the judge on what terms of years would be imposed. If they bring in recommendation of mercy after having convicted of the first degree offense --
Potter Stewart: Yes.
Norman B. Smith: -- then the judge is bound to give a life sentence. In all other cases, the judge has discretion within the statutory limit, usually it's just a plain old common law felony and he could give anything from any amount of time up to ten years in the state's prison.
Earl Warren: Mr. Smith, we've arrived at our adjournment time but before we do adjourn, I would like to say to you as I should have said to in the prior case, to Mr. Jetter (ph), which I say to him now, that this Court appreciates very much the fact that you in this case and he and his associates in the prior case have served an innocent and an indigent defendant, a matter in which you have. We consider that a great public service and consider that it is a credit to the bar which you represent so we thank you.
Norman B. Smith: Thank you Your Honor.
Earl Warren: We thank you all for what you've done. We'll now adjourn.